Judgment, Supreme Court, New York County (Edward Lehner, J.), entered July 9, 2002, which granted respondents’ cross motion to dismiss the petition for failure to state a cause of action, unanimously affirmed, without costs.
The petition, which admits that petitioner had lateness and absenteeism problems while on disciplinary probation, on its face shows a good faith basis for petitioner’s termination, requiring dismissal of the petition (see Matter of Wilson v Bratton, 266 AD2d 140, 142 [1999], citing Matter of Butler v Abate, 204 AD2d 171, 172 [1994]). The effect of such admission of good faith is not negated by petitioner’s other allegations purporting to show bad faith (Matter of Morgan v Safir, 281 AD2d 376 [2001], lv denied 97 NY2d 601 [2001]). Concur—Nardelli, J.P., Tom, Andrias, Saxe and Marlow, JJ.